Title: To James Madison from Samuel Coleman, 27 June 1803
From: Coleman, Samuel
To: Madison, James


Sir,
Richmond June 27h. 1803
I am honored with your letters of the 31st. May and 24h. instant. The wine mentioned in the first is on the ground floor of the Capitol and of course in as cool a situation as can be procured for it. No opportunity within my knowledge has offered for a conveyance of it to George Town; nor have I been able as yet to dispose of it here.
The contents of the second will be duly attended to, and you will be apprized thereof as soon as the furniture is sent to Orange.
We hear with regret of the ill health of Colonel Monroe on the 23d. April last, but trust he will soon again be in a situation to answer, by his attention to the object of his mission, the warmest expectation of his friends; and to blast the designs and wishes of those who desire to see their Country involved in unnecessary offensive war. I feel with the highest pleasure sir, the honor you do me in communicating any thing respecting that meritorious and patriotic Citizen: and am Sir, with perfect respect Your most obedt Servant
Samuel Coleman
 

   
   RC (DLC).




   
   Letters not found.



   
   For the wine, see Coleman to JM, 24 May 1803.



   
   For Monroe’s furnishings, see Monroe to JM, 7 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:395–97 and n. 1).


